CARLTON, J.,
dissenting:
¶ 17. I respectfully dissent because I submit that the trial court abused its discretion by failing to timely rule on HCM’s motion to amend. Mississippi Rule of Civil Procedure 15(a) provides that amendments to pleadings are to be allowed freely when justice so requires. This Court reviews a trial court’s decision to grant or deny a motion to amend for abuse of discretion. Pratt v. City of Greenville, 804 So.2d 972, 976 (¶ 9) (Miss.2001). I submit that the trial court’s failure to rule in this case reflects an abuse of discretion since the failure to timely render a ruling constitutes a violation of the Canons of the Code of Judicial Conduct. See Miss. Comm’n on Judicial Performance v. Agin, 17 So.3d 578, 581 (¶ 8) (Miss.2009). I therefore respectfully dissent from the majority’s opinion.